Citation Nr: 1730079	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  17-38 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in East Orange, New Jersey


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility in February 2016.

(The claims of entitlement to service connection for Hepatitis C and hypertension, and entitlement to a TDIU are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2016 decisions by the Department of Veterans Affairs (VA) New Jersey Healthcare System.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In November 2016 decisions, the AOJ denied the Veteran's requests for payment or reimbursement of medical expenses incurred at a non-VA facility in February 2016.  In February 2017, the Veteran submitted a Notice of Disagreement (NOD) with those decisions.  To date, however, the AOJ has not issued a Statement of the Case (SOC).  

Because the NOD with the denial of payment or reimbursement of medical expenses incurred at a non-VA facility remains unprocessed, a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC addressing entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility in February 2016.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




